Citation Nr: 0905076	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for flat feet with bone 
spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service connection for flat 
feet with bone spurs.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 2005, the veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  He 
subsequently submitted a statement in April 2005 wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).


FINDING OF FACT

The evidence of record does not demonstrate that the 
Veteran's preexisting flat feet with bone spurs increased in 
severity during service.


CONCLUSION OF LAW

Flat feet with bone spurs were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); see also Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) [holding that the presumption of aggravation 
created by Section 3.306 applies only where there is an 
increase in severity during service]; Akins, 1 Vet. App. at 
232.  Significantly, temporary flare-ups, even in service, 
are not sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to its 
symptomatology, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for flat feet with bone 
spurs.  The Board finds that the Veteran's flat feet 
preexisted service, as the January 1955 induction examination 
showed "pes planus 3 degrees, with symptoms."  Thus, the 
Veteran was not entitled to the presumption of soundness at 
the time he entered service in January 1955.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). 

Once a condition is found to have preexisted service, the 
presumption of aggravation provides that a preexisting 
disease will be considered to have been aggravated by active 
service where there is an increase in the underlying 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable, as there is no evidence in the record that 
establishes that the Veteran's flat feet and symptoms thereof 
worsened during service.  As stated above, the Veteran 
entered service having a noted disability; however, the 
available service treatment records show no complaints or 
treatment for flat feet with bone spurs.  In fact, no 
treatment records associated with his period of service 
reflect complaints or treatment for problems associated with 
any flat feet with bone spurs at any time therein.  On 
discharge examination in December 1958, clinical evaluation 
of the Veteran's feet, in relevant part, was marked as 
normal.  According to the Report of Medical History, the 
Veteran reported "no" when asked if he had foot trouble.  
The examiner also noted that the Veteran did not have any 
significant illness or injury during the current term of 
service and no aggravation of preexisting conditions. 

The Veteran contends that he experienced foot pain related to 
his flat feet during service.  However, after careful review 
of the evidence, the Board finds that there is no competent 
evidence of record which establishes that his disability was 
aggravated by service, and the competent evidence of record 
establishes that there was no aggravation of any preexisting 
disabilities.  See VA and private treatment reports dated 
from 1989 through 2005.

In addition to the foregoing, the record is void of any 
complaints of or findings associated with flat feet with bone 
spurs until many years after service.  In Maxson, the Court 
held that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service." Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (addressed a pre-existing service 
injury concerning a veteran's gastrointestinal system; though 
that veteran had some symptoms during active duty, his 
separation examination noted the medical history but found no 
symptoms or abnormality relating to the veteran's 
gastrointestinal system).  Therefore, due to the lack of 
competent evidence demonstrating that an increase in the 
disability occurred during service, the presumption of 
aggravation does not attach.  38 C.F.R.               § 
3.306(b). 

The Board is aware of the Veteran's contentions that his flat 
feet with bone spurs worsened during his active service; 
however, as the record does not reflect that the Veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence, nature and etiology of the 
current diagnosis are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of competent medical 
evidence of the Veteran's preexisting flat feet increasing in 
severity during service, service connection for flat feet 
with bone spurs is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for flat feet with bone spurs, and 
there is not doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in 
September 2003, before the original adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and  (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, that his current flat feet symptoms are 
etiologically related to his active service.  In light of the 
absence of any competent opinion suggesting such a relation, 
VA is not required to provide him with a VA examination in 
conjunction with his claim.  Moreover, given the absence of 
any competent evidence of aggravation of the pre-existing 
disability until over 40 years after service, any current 
opinion provided at this point would be no more than  
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from January 2003 to February 2005 
were obtained and associated with the claims folder.  The 
Veteran has reported that he sought treatment at the Boston 
VA Medical Center (VAMC) in 1962.  The RO requested such 
records; however, the Boston VAMC reported that the veteran 
did not have any medical records for such period.  Private 
treatment records from Dr. S. and Dr. Y. were obtained and 
associated with the record.  The RO also requested private 
treatment records from Dr. M and Dr. P.  Negative responses 
were received from both in December 2003 and the Veteran was 
notified that these private medical records were not 
obtained.  There is no identified relevant evidence that has 
not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for flat feet with bone 
spurs is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


